UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2013 or [X] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 000-49652 FONU2 INC. (Exact Name of registrant as specified in its charter) Nevada 65-0773383 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 331 East Commercial Blvd. Ft. Lauderdale, Florida 33334 (Address of principal executive offices) (954) 938-4133 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [ ] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [] (2) Yes [X] No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common stock was last sold, or the average bid and asked price of such common stock, as of the last business day of the Registrant's most recently completed second fiscal quarter. December 5, 2013 - $3,002,649. There are approximately 50,044,143 shares of common voting stock of the Registrant beneficially owned by non-affiliates. There is a limited public market for the common stock of the Registrant, so this computation is based upon the closing sale price of $0.06 per share of the Registrant's common stock on the OTC Bulletin Board on December 5, 2013. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Not applicable. Indicate the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date: December 23, 2013: Common – 75,514,919 Documents incorporated by reference: See Item 15. 2 FORWARD-LOOKING STATEMENTS In this Annual Report on Form 10-K, references to “FONU2” the “Company,” “we,” “us,” “our” and words of similar import refer to FONU2 Inc., a Nevada corporation, unless the context requires otherwise. This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In some cases, you can identify forward-looking statements by the following words: “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “ongoing,” “plan,” “potential,” “predict,” “project,” “should,” “will,” “would,” or the negative of these terms or other comparable terminology, although not all forward-looking statements contain these words. Forward-looking statements are not a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by, which such performance or results will be achieved. Forward-looking statements are based on information available at the time the statements are made and involve known and unknown risks, uncertainties and other factors that may cause our results, levels of activity, performance or achievements to be materially different from the information expressed or implied by the forward-looking statements in this report. These factors include, among others: ●our ability to raise capital; ●our ability to successfully implement our business plan; ●declines in general economic conditions in the markets where we may operate; and ●significant competition in the markets where we may operate. You should read any other cautionary statements made in this Annual Report as being applicable to all related forward-looking statements wherever they appear in this Annual Report. We cannot assure you that the forward-looking statements in this Annual Report will prove to be accurate, and therefore, prospective investors are encouraged not to place undue reliance on forward-looking statements. You should read this Annual Report completely, and it should be considered in light of all other information contained in the reports or registration statement that we file with the Securities and Exchange Commission (the “Commission”), including all risk factors outlined therein. Other than as required by law, we undertake no obligation to update or revise these forward-looking statements, even though our situation may change in the future. JUMPSTART OUR BUSINESS STARTUPS ACT DISCLOSURE We qualify as an “emerging growth company,” as defined in Section 2(a)(19) of the Securities Act by the Jumpstart Our Business Startups Act (the “JOBS Act”). An issuer qualifies as an “emerging growth company” if it has total annual gross revenues of less than $1.0 billion during its most recently completed fiscal year, and will continue to be deemed an emerging growth company until the earliest of: ●the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1.0 billion or more; ●the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement; ●the date on which the issuer has, during the previous three-year period, issued more than $1.0 billion in non-convertible debt; or ●the date on which the issuer is deemed to be a “large accelerated filer,” as defined in Section 240.12b-2 of the Exchange Act. As an emerging growth company, we are exempt from various reporting requirements. Specifically, we are exempt from the following provisions: ●Section 404(b) of the Sarbanes-Oxley Act of 2002, which requires evaluations and reporting related to an issuer’s internal controls; ●Section 14A(a) of the Exchange Act, which requires an issuer to seek shareholder approval of the compensation of its executives not less frequently than once every three years; and ●Section 14A(b) of the Exchange Act, which requires an issuer to seek shareholder approval of its so-called “golden parachute” compensation, or compensation upon termination of an employee’s employment. Under the JOBS Act, emerging growth companies may delay adopting new or revised accounting standards that have different effective dates for public and private companies until such time as those standards apply to private companies. 3 PART I ITEM 1. BUSINESS Material Developments Since the End of Our 2012 Fiscal Year. On October 22, 2012, the Company entered into a Redemption Agreement with HMBL Trust, William Lavenia, and SLP-DZ-NTZ, LLC (collectively, the “Stockholders”), by which the Company agreed to purchase a total of 8,102,736 shares of its common stock from the Stockholders for total aggregate consideration of one dollar. The Company further agreed to release the Stockholders from any and all liability relating to any claims that it may have as of the date of the Redemption Agreement. A copy of the Redemption Agreement was attached as Exhibit 10 to our 8-K Current Report dated October 22, 2012, and filed with the Commission on October 24, 2012. On February 27, 2013, Jeffrey Pollitt resigned as the President and Chief Executive Officer and as a director of FONU2, Robert B. Lees, the Company’s Chief Financial Officer, was appointed to serve as the Company’s interim President and Chief Executive Officer and Nicole Leigh assumed the duties of Company Secretary. In addition to his above-referenced resignations, on February 27, 2013, Mr. Pollitt agreed to return to the Company 15,000,000 of his 22,796,962 shares of Company common stock for cancellation. For more information on these matters, see our Current Report on Form 8-K dated February 27, 2013, and filed with the Commission on February 28, 2013. Effective as of March 11, 2013, we entered into a Securities Purchase Agreement with Asher Enterprises, Inc., a Delaware corporation (“Asher”), by which the Company agreed to sell, and Asher agreed to purchase, an 8% convertible note in the aggregate principal amount of $78,500. For more information regarding this Securities Purchase Agreement, see our Current Report on Form 8-K dated March 11, 2013, and filed with the Commission on March 19, 2013. Effective as of June 25, 2013, we entered into a second Securities Purchase Agreement with Asher, by which we agreed to sell, and Asher agreed to purchase, an 8% convertible note in the aggregate principal amount of $53,000. For more information regarding this Securities Purchase Agreement see our Current Report on Form 8-K dated June 25, 2013, and filed with the Commission on July 1, 2013. On August 10, 2013, we entered into a Consulting Agreement with EquityGroups, LLC, a Delaware limited liability company (“EquityGroups”), under which EquityGroups agreed to implement an investor awareness program for the Company for a period of one year in consideration of a fee of $5,000 per month during the term of the Consulting Agreement and the issuance of three percent of the Company’s outstanding equity at the time of the signing of the Consulting Agreement. For more information regarding this Consulting Agreement see our Current Report on Form 8-K dated August 10, 2013, and filed with the Commission on August 13, 2013. On September 11, 2013, Robert B. Lees and Nicole Leigh, acting as the sole directors of the Company, resolved to appoint Roger Miguel to fill the vacancy on the Company’s Board of Directors that was created by the resignation of Jeffrey Pollitt from the Board on February 27, 2013. On the same date, Mr. Miguel accepted his appointment and agreed to serve as a director of the Company until the next annual meeting of the Company’s stockholders or his prior resignation or termination. For more information regarding this appointment see our Current Report on Form 8-K dated September 11, 2013, and filed with the Commission on September 12, 2013. 4 Events Subsequent to the End of Our 2013 Fiscal Year Effective as of November 6, 2013, we entered into a third Securities Purchase Agreement with Asher, by which we agreed to sell, and Asher agreed to purchase, an 8% convertible note in the aggregate principal amount of $128,500. For more information regarding this Securities Purchase Agreement, see our Current Report on Form 8-K dated November 6, 2013, and filed with the Commission on November 19, 2013. Effective as of November 13, 2013, we executed a $300,000 Promissory Note in favor of JMJ Financial (“JMJ”). For more information regarding this Promissory Note, see our Current Report on Form 8-K dated November 13, 2013, and filed with the Commission on November 18, 2013. On December 16, 2013, the Company’s Board of Directors resolved to conduct an offering of up to 4 million shares of common stock to “accredited” investors only, at a price of $0.04 per share, with such offering to remain open through December 31, 2013. As of the date hereof, the Company has sold 3,250,000 shares for total gross proceeds of $130,000. Description of Business FONU2 is currently developing a social commerce web-site and mobile applications bringing sellers and buyers of services and products together in real time. We are currently focused on completing the development of our mobile service to establish our platform as the “go to” destination for sellers and buyers to list and search for services/products, schedule appointments, and make payments, all in a real time mobile environment. FONU2 will also be the only prepaid card to fully integrate Facebook relationships into the transaction experience. In the future, we may also acquire other companies ,and similar products and services to those we currently offer, or will offer in the future. The Company continues to operate its legacy business of selling comic books, toys and collectible items at its retail location at 331 East Commercial Blvd., Ft. Lauderdale, Florida, and through its web site Zaldiva.com and on eBay. Traditional Marketing. FONU2’s comics and collectibles business continues to combine the traditional brick and mortar retail sales at our current location with marketing on the internet through published discounts, etc. The Company is a Silver level power seller on eBay with a 99.7% positive feedback level. Monthly specials on our website feature items regularly created to increase return traffic. Local advertisements are used for selling our estate purchases, which are becoming a larger part of our revenue stream. Internet and Social Media Marketing. FONU2’s web-site and mobile application will be utilizing proven viral search engine techniques coupled with social media management to bring in new clients to it’s social commerce platform. FONU2’s primary marketing focus will be in the following areas: Press releases and launch announcement, informational video clips, affiliate marketing, click-thru advertising, member referral programs, and strategic partnership Principal Products or Services and Their Markets Our website and mobile app will offer a social commerce marketing platform where people can promote themselves locally and through their social networks and make extra money. Services will include post and list services, buy and sell listings, jobs classified, lost and found as well as social networking and games. Our target market, is the local internet advertising business by younger consumers who are focused on social media networking and smartphone technology. Over the past six months we have made the following improvements to our planned product offering: ●Developed core functionality on our web-site including: 5 ●Enhanced account profile functionality with customizable privacy settings, ●Amazon Wallet integration to allow secure transactions utilizing a familiar, trusted provider ●Enhanced Post and List functionality ●Added a dynamic ticket functionality with unique integrated GPS and Messaging technology ●Introduced Lost and Found functionality, where members can offer rewards for lost valuables, pets or children ●Partnered with Gamaroff Digital of the UK to develop a world class mobile app for FonU2 Inc ●Implemented a multi-layer security environment to protect customers’ data ●Contracted with Amazon Web Services (AWS) in order to deliver cloud performance solutions and data protection services to its customer base. ●Over the next six months, FONU2 plans to finish developing core functionality of its web site and mobile app. The Company plans to launch beta versions early in the new year and is planning a full launch by the end of the first quarter of 2014. In our legacy retail business, our principal products are the comic books, toys, collectibles and estate sale items that we sell from our store in the Ft. Lauderdale, Florida area, and through our web site (www.zaldiva.com) and on eBay. The Company has maintained an e-commerce web presence through zaldiva.com since July of 1997. Experience and a very low overhead are FONU2's principal advantages in this area. Distribution Methods of the Products or Services Upon release, our social commerce web-site and mobile application will be available and accessible through the internet and will be available through mobile app channels for iPhone and Android App distribution, All items sold in our comic book and related collectibles business are sold on our online store at zaldiva.com and, since December 2006, in our retail store in Ft. Lauderdale, Florida. Status of any Publicly Announced New Product or Service FONU2 announced its social commerce web-site and mobile app on June 12, 2012, but due to limited funds it has not been totally launched. System and coding engineers have been paid as funding became available. Without additional funding, we may not be able to complete this phase of our development. Competitive Business Conditions and Smaller Reporting Company's Competitive Position in the Industry and Methods of Competition The comic book and collectible retailing industry is no more or less competitive than any other mainstream retail business. Our competitors include other brick-and-mortar and online retailers of comics, toys and collectibles. We believe that FONU2’s prepaid card program, if and when launched, will have significant advantages over the competition. It will be the only prepaid card that offers enhanced values while also being a fully mobile centric platform with social media integration. It will be targeting the Gen Y segment, who statistically are heavy users of pre paid cards and utilize mobile platforms more frequently than any other population group. We believe that FONU2’s planned service is quite unique as there is no comparable service out there today. Other host and list services likeCraigslist, eBay Classifieds, Oodle, Backpage, Recycler, Adoos, and Hoobly are established in the marketplace, but FONU2 will offer value added features that we believe will distinguish us from these competitors. We believe that FONU2’s competitive advantages will include: m One Stop Shopping – FONU2 will offer fully integrated complete business in a box tool m Results – FONU2 will get you visibility on all major search engines m Fresh modern graphical interface m Very accessibl , all you need is your smartphone 6 Sources and Availability of Raw Materials and Names of Principal Suppliers FONU2 does not use any raw materials in its operations. Dependence on One or a Few Major Customers None; not applicable. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration None at this time. Need for any Governmental Approval of Principal Products or Services None; not applicable. However, see the caption "Effect of Existing or Probable Governmental Regulations on Business," below. Effect of Existing or Probable Governmental Regulations on the Business FONU2 is subject to general business laws, rules and regulations, as well as laws, rules and regulations relating to the Internet and e-commerce. These regulations may cover issues such as privacy, taxation, intellectual property, content, consumer protection and products liability. Compliance with these regulations may be expensive and time consuming and may impact our profitability in the future. Smaller Reporting Company We are subject to the reporting requirements of Section 13 of the Exchange Act, and we are subject to the disclosure requirements of Regulation S-K of the SEC, as a “smaller reporting company.” That designation relieves us of some of the informational requirements of Regulation S-K. Sarbanes/Oxley Act We are also subject to the Sarbanes-Oxley Act of 2002. The Sarbanes/Oxley Act created a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence. It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members’ appointment, compensation and oversight of the work of public companies’ auditors; management assessment of our internal controls; prohibits certain insider trading during pension fund blackout periods; requires companies to evaluate internal controls and procedures; and establishes a federal crime of securities fraud, among other provisions. Compliance with the requirements of the Sarbanes/Oxley Act has substantially increased our legal and accounting costs. Exchange Act Reporting Requirements Section 14(a) of the Exchange Act requires all companies with securities registered pursuant to Section 12(g) of the Exchange Act to comply with the rules and regulations of the Commission regarding proxy solicitations, as outlined in Regulation 14A. Matters submitted to shareholders of the Company at a special or annual meeting thereof or pursuant to a written consent will require the Company to provide the Company’s shareholders with the information outlined in Schedules 14A or 14C of Regulation 14; preliminary copies of this information must be submitted to the SEC at least 10 days prior to the date that definitive copies of this information are forwarded to the Company’s shareholders. We are required to file annual reports on Form 10-K and quarterly reports on Form 10-Q with the Commission on a regular basis, and are required to timely disclose certain material events (e.g., changes in corporate control; 7 acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on Form 8-K. Emerging Growth Company We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012, or “JOBS Act.” As long as we remain an “emerging growth company,” we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not an “emerging growth company,” like those applicable to a “smaller reporting company,” including, but not limited to, a scaled down description of our business in SEC filings; no requirements to include risk factors in Exchange Act filings; no requirement to include certain selected financial data and supplementary financial information in SEC filings; not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act; reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements that we file under the Exchange Act; no requirement for Sarbanes-Oxley Act Section 404(b) auditor attestations of internal control over financial reporting; and exemptions from the requirements of holding an annual nonbinding advisory vote on executive compensation and seeking nonbinding stockholder approval of any golden parachute payments not previously approved. We are also only required to file audited financial statements for the previous two fiscal years when filing registration statements, together with reviewed financial statements of any applicable subsequent quarter. We may take advantage of these reporting exemptions until we are no longer an “emerging growth company.” We can remain an “emerging growth company” for up to five years. We would cease to be an “emerging growth company” prior to such time if we have total annual gross revenues of $1 billion or more and when we become a “larger accelerated filer,” have a public float of $700 million or more or we issue more than $1 billion of non-convertible debt over a three-year period. Research and Development Costs During the Last Two Fiscal Years During the fiscal year ended September 30, 2013, we expended $278,050 in product development expense related to the development of our social commerce web site and mobile applications. Cost and Effects of Compliance with Environmental Laws Since the nature of its business is retail sales and marketing, FONU2 does not believe that it will have any environmental compliance concerns. Number of Total Employees and Number of Full Time Employees As of December 1, 2013, FONU2 had four full-time and two part-time employees. They are not part of any union, and we believe that our relationships with them are good. Additional Information You may read and copy any materials that we file with the Commission at the Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may also find all of the reports, proxy statements and registration statements that we have filed electronically with the Commission at its web site at www.sec.gov. Please call the Commission at 1-202-551-8090 for further information on this or other Public Reference Rooms. The Company’s Commission Reports are also available from commercial document retrieval services, such as Corporation Service Company, whose telephone number is 1-800-222-2122. ITEM 1A. RISK FACTORS Not required for smaller reporting companies. 8 ITEM 1B. UNRESOLVED STAFF COMMENTS Not required for smaller reporting companies. ITEM 2: PROPERTIES Effective as of March 1, 2013, we executed a lease on our retail location at 331 E. Commercial Blvd. in Ft. Lauderdale, Florida. The lease is on a month-to-month basis, with monthly rent in the amount of $1,000. ITEM 3: LEGAL PROCEEDINGS Except as indicated below, FONU2 is not a party to any pending legal proceeding. To the best of our knowledge, no federal, state or local governmental agency is presently contemplating any proceeding against us. No director, executive officer or affiliate of FONU2 or owner of record or beneficially of more than five percent of our common stock is a party adverse to FONU2 or has a material interest adverse to us in any proceeding. On or about October 18, 2013, which is subsequent to the end of the period covered by this Report, Summit Trading, a Bahamian company (“Summit”) filed a Demand for Arbitration with the American Arbitration Association (the “Demand”) in the State of Florida. The Demand relates to a Consulting Agreement entered into by Summit and Cygnus Internet, Inc. (“Cygnus”) effective as of February 1, 2011, prior to the date of the Agreement and Plan of Reorganization by which the Company acquired the material assets of Cygnus. In the Demand, Summit demanded the value of 10 percent of the issued and outstanding shares of FONU2, as well as punitive damages, interest and any other appropriate relief. The Company intends to file a response to the Demand and to vigorously defend itself in this matter. ITEM 4: MINE SAFETY DISCLOSURES None; not applicable. PART II ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted on the OTC Bulletin Board under the symbol "FONU", with quotations that commenced in April 2003; however, the market for shares of our common stock is extremely limited. No assurance can be given that the present limited market for our common stock will continue or will be maintained. For any market that is maintained for our common stock, the resale of “restricted securities” pursuant to Rule 144 of the Commission by members of management or other persons may have a substantial adverse impact on any such public market. Present members of management have already satisfied the six month holding period of Rule 144 for public sales of a large portion of their holdings in our Company thereunder. A minimum holding period of six months is required for resales under Rule 144. In addition, affiliates of the Company must comply with certain other requirements, including publicly available information concerning our Company; limitations on the volume of “restricted securities” which can be sold in any 90-day period; the requirement of unsolicited broker’s transactions; and the filing of a Notice of Sale on Form 144. The high and low closing bid prices for shares of our common stock of for each quarter within the last two fiscal years, or the applicable period when there were quotations are as follows: 9 Period High Low October 1, 2011 through December 31, 2011 January 1, 2012 through January 6, 2012 January 9, 2012 through March 31, 2012* April 1, 2012 through June 30, 2012* July 1, 2012 through September 30, 2012* October 1, 2012 through December 31, 2012* January 1, 2013 through March 31, 2013* April 1, 2013 through June 30, 2013* July 1, 2013 through September 30, 2013* * These prices reflect the de facto one-for-two reverse split of our common stock that occurred in connection with our change of domicile from Florida to Nevada, which was effectuated under state law on December 2, 2011. The reverse split was effectuated on the OTC Bulletin Board as of the open of business on January 9, 2012. These bid prices were obtained from OTC Markets Group, Inc. and do not necessarily reflect actual transactions, retail markups, mark downs or commissions. No assurance can be given that any "established public market" for the Company’s common stock will be maintained for any period of time. Holders The number of record holders of the Company’s common stock as of the date of this Report is approximately 242, not including an indeterminate number who may hold shares in “street name.” Dividends FONU2 has not declared any cash dividends with respect to its common stock, and does not intend to declare dividends in the foreseeable future. There are no material restrictions limiting, or that are likely to limit, our ability to pay dividends on our securities. 10 Securities Authorized for Issuance under Equity Compensation Plans Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans excluding securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders -0- -0- -0- Equity compensation plans not approved by security holders $ Total $ Recent Sales of Unregistered Securities Except as indicated below, during the fiscal year ended September 30, 2013, we have not issued any unregistered securities that have not already been disclosed in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K. On August 23, 2013, the Company issued to one individual investor who is not an affiliate of the Company 243,055 “unregistered” and “restricted” shares of its common stock upon conversion of a convertible Investment Contract under which the investor had the right to convert $29,166 in Company indebtedness into Company shares at a discount of 30% to the market price of the Company’s common stock on the date of conversion. The indebtedness was converted at a conversion price of $0.12 per share. On August 27, 2013, the Company’s Board of Directors resolved to issue 1,200,000 to Jeffrey Olweean in consideration of the cancellation of his Independent Contractor Agreement, dated March 29, 2012, pursuant to which the Company had agreed to pay to Mr. Olweean the sum of $4,000 per month and to issue to Mr. Olweean 150,000 “unregistered” and “restricted” shares per month. On the same date, the Board of Directors resolved to issue to Robert B. Lees and Nicole Leigh a total of one million “unregistered” and “restricted” shares of common stock (500,000 shares each) in consideration of the cancellation of their Executive Employment Agreements dated March 29, 2013. With the issuance of these shares, neither Mr. Olweean, Mr. Lees, nor Ms. Leigh has any claims against the Company with respect to their respective Independent Contractor Agreement/Executive Employment Agreements. On October 15, 2013, which is subsequent to the end of the period covered by this Report, the Company’s Board of Directors resolved to issue to Jeffrey Pollitt a total of 2,400,000 “unregistered” and “restricted” shares of common stock in consideration of the retirement of $188,300 in Company debt to Mr. Pollitt for funds that Mr. Pollitt advanced to further the development of the Company’s social commerce media platform. On November 19, 2013, which is subsequent to the end of the period covered by this Report, the Company issued to J & S Funding Group, LLC, a Florida limited liability company, a total of 2,250,000 “unregistered” and “restricted” shares of common stock upon exercise of a warrant exercisable at $0.04 per share. The Company has issued these shares to the recipients as “accredited investors” as defined under Rule 501 of Regulation D of the Securities and Exchange Commission or as persons with such knowledge and experience in financial and business matters that they are capable of evaluating the merits and risks of an investment in the Company. We have relied on the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended, and Rule 506 of Regulation D. 11 Purchases of Equity Securities by Us and Affiliated Purchasers ISSUER PURCHASES OF EQUITY SECURITIES Period (a) Total Number of Shares (or Units) Purchased (b) Average Price Paid per Share (or Unit) (c) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) of Shares (or Units) that may yet be Purchased Under the Plans or Programs Month #1 July 1, 2013, through July 31, 2013 -0- -0- -0- -0- Month #2 August 1, 2013, through August 31, 2013 -0- -0- -0- -0- Month #3 September 1, 2013, through September 30, 2013 -0- -0- -0- -0- Total -0- -0- -0- -0- ITEM 6: SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-looking Statements Statements made in this Annual Report which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and business of our Company, including, without limitation, (i) our ability to raise capital, and (ii) statements preceded by, followed by or that include the words “may”, “would”, “could”, “should”, “expects”, “projects”, “anticipates”, “believes”, “estimates”, “plans”, “intends”, “targets” or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our Company’s control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which our Company conducts business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our Company’s operations, products, services and prices. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. Our Company does not undertake, and specifically disclaims, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. Liquidity and Capital Resources FONU2 had cash and cash equivalents of $54,197 as of September 30, 2013, and total current assets of $280,101; total current liabilities of $1,433,782; and a total stockholders’ deficit of $1,137,682. We used cash of $489,141 and $226,718 for our operating activities during the fiscal year ended September 30, 2013, and the nine months ended 12 September 30, 2012, respectively. We used cash in investing activities of $(3,000) during the year ended September 30, 2013, and cash provided by investing activities was $8,249 during the nine months ended September 30, 2012. We received $543,300 and $221,507, respectively, in net proceeds from financing activities during those periods. We expect that our cash on hand of $54,197 at September 30, 2013, will be insufficient to fund our operations through the end of our 2014 fiscal year, and that we will be required to raise additional capital through the sale of debt or equity securities in order to meet our operating expenses. Results of Operations For the fiscal year ended September 30, 2013, and the nine months ended September 30, 2012, we had total revenues of $282,009 and $81,455, respectively. All of our revenues during these periods were derived from retail sales of comics and collectibles. Cost of goods sold increased to $117,283 in the fiscal year ended September 30, 2013, from $47,018 in the nine months ended September 30, 2012. Our operating expenses decreased to $1,490,391 in fiscal 2013, from $34,908,515, in the nine months ended September 30, 2012. Net loss totaled $1,710,940 ($0.03 per share) for the fiscal year ended September 30, 2013, as compared to a net loss of $34,894,730 ($0.70 per share) for the nine months ended September 30, 2012. Off-Balance Sheet Arrangements FONU2 had no off-balance sheet arrangements during the periods covered by this Annual Report and the financial statements that accompany this Annual Report. ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 13 REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM To the Board of Directors and Stockholders FonU2, Inc. Ft. Lauderdale, Florida We have audited the accompanying balance sheets of FonU2, Inc. (the “Company”) as of September 30, 2013 and 2012 and the related statements of operations, stockholders’ deficit, and cash flows for the twelve months ended September 30, 2013 and the nine months ended September 30, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of FonU2, Inc. as of September 30, 2013 and 2012 and the results of its operations and its cash flows for the twelve and nine months then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements for September 30, 2013 and 2012 have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has negative operating cash flow through September 30, 2013 and has a working capital deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas January 3, 2014 14 FONU2, INC. Balance Sheets ASSETS September 30, CURRENT ASSETS Cash $ $ Inventory Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Security deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest payable Payroll liabilities Derivative liability - Notes payable Convertible notes payable, net Related party payable - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock series A; 20,000,000 shares authorized, at $0.01 par value, -0- and -0- shares issued and outstanding, respectively - - Preferred stock series B; 20,000,000 shares authorized, at $0.01 par value, -0- and -0- - - shares issued and outstanding, respectively Common stock; 2,000,000,000 shares authorized, at $0.001 par value, 67,052,502 and 66,676,182 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 15 FONU2, INC. Statements of Operations (Unaudited) For the For the Nine Year Ended Months Ended September 30. September 30, REVENUES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Depreciation - Compensation Professional fees General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER EXPENSES Interest expense ) ) Gain on settlement of debt - Loss on derivative liability ) - Total Other Expenses ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ ) $ ) BASIC AND DILUTED INCOME (LOSS) PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 16 FONU2, INC. Statements of Stockholders' Deficit Additional Total Preferred Series A Preferred Series B Common Stock Paid-In Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit (Deficit) Balance, December 31, 2011 $ Conversion of preferred stock to common stock - - Common stock issued for cash - Common stock issued for services - Common stock issued for services pursuant to non-dilution clauses - Shares issued to acquire Zaldiva.com - - - Common stock cancelled - Settlement of preferred stock for property - Common stock issued for prepaid services - Common stock issued for interest on note - 50 - Net loss for the nine months ended September 30, 2012 - The accompanying notes are an integral part of these financial statements. 17 FONU2, INC. Statements of Stockholders' Deficit Additional Total Preferred Series A Preferred Series B Common Stock Paid-In Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit (Deficit) Balance, September 30, 2012 - $
